Case 3:17-cv-00108-GPC-MDD Document 1157 Filed 04/15/19 PageID.123285 Page 1 of 8




1    Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
2    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
3    New York, NY 10019
     Telephone: (212) 474-1000
4    Facsimile: (212) 474-3700
5    David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
6    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
7    Chicago, Illinois 60661
     Telephone: (312) 705-7400
8    Facsimile: (312) 705-7401
9    Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15
16                               UNITED STATES DISTRICT COURT
17                              SOUTHERN DISTRICT OF CALIFORNIA
18   IN RE:                                     No. 3:17-CV-0108-GPC-MDD
19   QUALCOMM LITIGATION                        QUALCOMM INCORPORATED’S
                                                RESPONSE TO NON-PARTY
20                                              INTEL CORPORATION’S
                                                MOTION TO SEAL [ECF NO.
21                                              1151]
22                                              Judge:       Hon. Gonzalo P. Curiel
23
24
25
26
27
28
     QUALCOMM’S OPPOSITION TO INTEL’S                              Case No. 3:17-CV-0108-GPC-MDD
     MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1157 Filed 04/15/19 PageID.123286 Page 2 of 8




1                                         INTRODUCTION
2           Qualcomm Incorporated (“Qualcomm”) respectfully submits this response to Non-
3    Party Intel Corporation’s (“Intel”) Motion to Seal Confidential Information Pursuant to
4    L.R. 79.2 (ECF 1151, “Intel’s Motion to Seal”). Intel’s Motion to Seal requests approval
5    of redactions in three potential trial exhibits that may be used on or after April 16, 2019.
6    (ECF 1151.) In its April 15, 2019, Order Granting in Part and Denying in Part Motions
7    to Seal (ECF 1155, the “Sealing Order”), the Court has already determined the
8    appropriate treatment for two of the three documents covered by Intel’s Motion to Seal,
9    which should be denied to the extent Intel requests different or additional redactions from
10   those the Court has ordered.
11          Qualcomm respectfully requests that the Court deny Intel’s request to seal the third
12   and final exhibit at issue, which has not been the subject of any prior motion to seal. Intel
13   fails to establish compelling reasons supporting its proposed redactions, which appear to
14   cover stale, years-old information, are overbroad, and would improperly prevent an open
15   trial on important issues that will be presented to the jury.
16                                       LEGAL STANDARD
17          There is “a strong presumption in favor of access to court records.” Foltz v. State
18   Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). For dispositive motions
19   and trial, a party seeking to seal court records must demonstrate that “compelling
20   reasons” support doing so. Kamakana v. City and Cty. Of Honolulu, 447 F.3d 1172,
21   1178-79 (9th Cir. 2006). “[I]n general, ‘compelling reasons’ sufficient to outweigh the
22   public’s interest in disclosure and justify sealing court records exist when such ‘court
23   files might have become a vehicle for improper purposes,’ such as the use of records to . .
24   . release trade secrets” and other proprietary and sensitive business information not
25   available to the public, where disclosure would harm a litigant’s competitive standing.
26   Id. at 1179 (quoting Nixon v. Warner Comm’s, Inc., 435 U.S. 589, 598 (1978)). As the
27   Court stated at an earlier juncture of this case, compelling reasons may exist to seal
28   “‘pricing terms, royalty rates, and guaranteed minimum payment terms’ of license
      QUALCOMM’S OPPOSITION TO INTEL’S             -1-                CASE NO. 3:17-CV-0108-GPC-MDD
      MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1157 Filed 04/15/19 PageID.123287 Page 3 of 8




1    agreements.” In re Qualcomm Litig., 17-cv-00108, 2019 WL 845659, at *2 (S.D. Cal.
2    Feb. 21, 2019) (quoting In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008)).
3    Compelling reasons for sealing must be established by “articulable facts,” not
4    “unsupported hypothesis or conjecture.” Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th
5    Cir. 1995).
6           However, not all material asserted by a litigant to be confidential warrants sealing,
7    and the threshold for sealing is highest at trial “because the resolution of a dispute on the
8    merits, whether by trial or summary judgment, is at the heart of the interest in ensuring
9    the ‘public’s understanding of the judicial process and of significant public events.’”
10   Kamakana, 447 F.3d at 1179 (quoting Valley Broad. Co. v. United States Dist. Ct., 798
11   F.2d 1289, 1294 (9th Cir. 1986)); see United States v. Holy Land Found. for Relief &
12   Dev., 624 F.3d 685, 690 (5th Cir. 2010) (noting “strong presumption that all trial
13   proceedings should be subject to scrutiny by the public” (quoting United States v. Ladd,
14   218 F.3d 701, 704 (7th Cir. 2000))). Accordingly, the Court should strictly scrutinize any
15   proposed sealing of key information that the jury will hear, particularly given the public
16   and media attention this case has received. Kamakana, 447 F.3d at 1179; see Apple Inc.
17   v. Samsung Elecs. Co., 727 F.3d 1214, 1217-18 (Fed. Cir. 2013) (noting that, due to the
18   “extraordinary amount of attention from the public and the media,” “the district court
19   agreed to seal only a small number of trial exhibits”).
20          Old information also falls short of the “compelling reasons” standard, on the basis
21   that, even if such information once was highly sensitive, publication of stale, years-old
22   information is unlikely to present a legitimate risk of competitive harm. See Prostar
23   Wireless Grp., LLC v. Domino’s Pizza, Inc., 360 F. Supp. 3d 994 (N.D. Cal. 2018) (“the
24   parties failed to provide compelling justifications for sealing, for example, marketing
25   plans that are several years old”); Perez v. Lantern Light Corp., 2017 WL 2172012, at *3
26   (W.D. Wash. May 17, 2017) (“Defendant does not explain how these now eight-year-old
27   rates would put them at a competitive disadvantage. Because Defendant presents no
28
      QUALCOMM’S OPPOSITION TO INTEL’S            -2-                  CASE NO. 3:17-CV-0108-GPC-MDD
      MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1157 Filed 04/15/19 PageID.123288 Page 4 of 8




1    specific argument with respect to these stale rates, the Court cannot conclude that there is
2    a compelling reason to keep the information under seal.”).
3           The “compelling reasons” standard also requires that any proposed sealing or
4    redaction be narrowly drawn to balance the potential harm to the moving party’s interests
5    against the public’s right to access court files and understand the issues in the trial.
6    Kamakana, 447 F.3d at 1179; Apple Inc., 727 F.3d at 1226 (weighing the importance of
7    materials sought to be sealed in terms of their importance to the public’s understanding of
8    the case); Hon. Gonzalo P. Curiel Civil Pretrial and Trial Procedures, at 4-5 (citing
9    Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 944-45 (7th
10   Cir. 1999)); see In re McCormick & Co., Inc. Pepper Prod. Mktg & Sales Practices
11   Litig., 316 F. Supp. 3d 455, 462 (D.D.C. 2018) (“the Court concludes that many of
12   defendants’ confidentiality designations have resulted in overbroad redactions”); In re
13   Platinum & Palladium Commodities Litig., 828 F. Supp. 2d 602, 604 (S.D.N.Y. 2011)
14   (denying motion to file under seal because the redactions were overbroad).
15                                          ARGUMENT
16          The Court has already ruled on the appropriate scope of sealing, if any, for two of
17   the three documents at issue in Intel’s Motion to Seal. First, the Court’s Sealing Order
18   granted Apple’s request for approval of certain redactions to DTX00054. (ECF 1155,
19   Sealing Order at p. 24.) To the extent Intel’s Motion to Seal requests additional
20   redactions to the same document, if it is introduced into evidence, the Court should deny
21   Intel’s Motion to Seal. Second, the Court’s Sealing order denied Apple’s request to
22   redact portions of DTX01128, ruling that the proposed redactions were “overbroad” and
23   covered material that is “at-issue to the case.” (ECF 1155, Sealing Order at p. 25.) The
24   Court should deny Intel’s Motion to Seal to the extent it requests redactions to this same
25   exhibit on which the Court has already ruled, if that exhibit is introduced into evidence.
26          The third and final document at issue in Intel’s Motion to Seal is DTX02165, an
27   Apple email and attachment dating back to March of 2014 that was disclosed as a
28   potential exhibit for use at trial on or after April 16, 2019. See ECF 1151. Intel argues
      QUALCOMM’S OPPOSITION TO INTEL’S             -3-                  CASE NO. 3:17-CV-0108-GPC-MDD
      MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1157 Filed 04/15/19 PageID.123289 Page 5 of 8




1    that DTX002165 contains “product pricing” information and states that it seeks to redact
2    page 12 of the potential exhibit, see Intel Mtn. to Seal at 3, although the proposed
3    redactions lodged by Intel are far more extensive. See ECF 1151-1, Decl. of Mark
4    Friedman ¶ 6.
5           The Court should deny Intel’s Motion to Seal with respect to DTX02165. First,
6    Intel fails to establish compelling reasons to seal by “articulable facts,” see Hagestad, 49
7    F.3d at 1434, instead relying simply on the generalized assertion that “Intel keeps
8    information about the prices it charges for baseband chipsets, and the strategy and
9    negotiation surrounding those prices, confidential,” and that disclosure of such
10   information, “including from 2011 to the present,” could harm Intel. See ECF 1151-1,
11   Decl. of Mark Friedman ¶ 6. This generic assertion cannot overcome the strong
12   presumption in favor of access to court records, particularly at trial where the public’s
13   interest in understanding the judicial process and the parties’ dispute is at its highest.
14   Kamakana, 447 F.3d at 1179. Intel also fails to explain how disclosure of information
15   that is now five years old or more would threaten any current competitive harm to Intel.
16   See Prostar Wireless Grp., LLC, 360 F. Supp. 3d 994; Perez, 2017 WL 2172012, at *3.
17          Finally, Intel’s proposed redactions would partially or entirely shield from public
18   view issues at the heart of this case. The asserted need for confidentiality does not
19   outweigh the importance of an open trial on important exhibits and testimony that will be
20   presented to the jury. Kamakana, 447 F.3d at 1179; see Apple Inc., 727 F.3d at 1226
21   (evaluating how sealing would impact the public’s ability to understand the case). The
22   Court therefore should conclude that the proposed redactions lodged by Intel are not
23   narrowly drawn to balance the asserted harm to Intel’s interests against both the public’s
24   right to understand the dispute and the trial and Qualcomm’s ability to efficiently and
25   effectively present its case to the jury. See Kamakana, 447 F.3d at 1179. The Ninth
26   Circuit requires far more in order to justify sweeping redactions to potential trial exhibits.
27   See Hagestad, 49 F.3d at 1434; Kamakana, 447 F.3d at 1179.
28   ///
      QUALCOMM’S OPPOSITION TO INTEL’S             -4-                 CASE NO. 3:17-CV-0108-GPC-MDD
      MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1157 Filed 04/15/19 PageID.123290 Page 6 of 8




1                                         CONCLUSION
2          For the foregoing reasons, Qualcomm respectfully requests that the Court deny
3    Intel’s Motion to Seal. The Court should order the parties to abide by the redactions
4    already ordered with respect to DTX00054 and DTX01128, and should deny Intel’s
5    Motion to Seal to the extent it seeks additional or different redactions to those documents,
6    and to the extent Intel seeks redactions to DTX02165.
7    Dated: April 15, 2019                         Respectfully submitted,
8                                                  By: /s/ Kelly V. O’Donnell
9                                                  CRAVATH, SWAINE & MOORE LLP
                                                   Evan R. Chesler (pro hac vice)
10                                                 (N.Y. Bar No. 1475722)
                                                   echesler@cravath.com
11                                                 Keith R. Hummel (pro hac vice)
                                                   (N.Y. Bar No. 2430668)
12                                                 khummel@cravath.com
                                                   Richard J. Stark (pro hac vice)
13                                                 rstark@cravath.com
                                                   (N.Y. Bar No. 2472603)
14                                                 Antony L. Ryan (pro hac vice)
                                                   (N.Y. Bar No. 2784817)
15                                                 aryan@cravath.com
                                                   Gary A. Bornstein (pro hac vice)
16                                                 (N.Y. Bar No. 2916815)
                                                   gbornstein@cravath.com
17                                                 J. Wesley Earnhardt (pro hac vice)
                                                   (N.Y. Bar No. 4331609)
18                                                 wearnhardt@cravath.com
                                                   Yonatan Even (pro hac vice)
19                                                 (N.Y. Bar No. 4339651)
                                                   yeven@cravath.com
20                                                 Vanessa A. Lavely (pro hac vice)
                                                   (N.Y. Bar No. 4867412)
21                                                 vlavely@cravath.com
                                                   Worldwide Plaza
22                                                 825 Eighth Avenue
                                                   New York, NY 10019
23                                                 Telephone: (212) 474-1000
                                                   Facsimile: (212) 474-3700
24
25                                                 QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
26
                                                   David A. Nelson (pro hac vice)
27                                                 (Ill. Bar No. 6209623)
                                                   davenelson@quinnemanuel.com
28                                                 Stephen Swedlow (pro hac vice)
     QUALCOMM’S OPPOSITION TO INTEL’S            -5-                 CASE NO. 3:17-CV-0108-GPC-MDD
     MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1157 Filed 04/15/19 PageID.123291 Page 7 of 8



                                            (Ill. Bar No. 6234550)
1                                           stephenswedlow@quinnemanuel.com
                                            500 West Madison St., Suite 2450
2                                           Chicago, Illinois 60661
                                            Telephone: (312) 705-7400
3                                           Facsimile: (312) 705-7401
4                                           Alexander Rudis (pro hac vice)
                                            (N.Y. Bar No. 4232591)
5                                           alexanderrudis@quinnemanuel.com
                                            51 Madison Ave., 22nd Floor
6                                           New York, New York 10010
                                            Telephone: (212) 849-7000
7                                           Facsimile: (212) 849-7100
8                                           Sean S. Pak (SBN 219032)
                                            seanpak@quinnemanuel.com
9                                           50 California St., 22nd Floor
                                            San Francisco, CA 94111
10                                          Telephone: (415) 875-6600
                                            Facsimile: (415) 875-6700
11
12                                          JONES DAY
                                            Karen P. Hewitt (SBN 145309)
13                                          kphewitt@jonesday.com
                                            Randall E. Kay (SBN 149369)
14                                          rekay@jonesday.com
                                            4655 Executive Drive, Suite 1500
15                                          San Diego, California 92121
                                            Telephone: (858) 314-1200
16                                          Facsimile: (858) 345-3178
17                                          Attorneys for Defendant
                                            QUALCOMM INCORPORATED
18
19
20
21
22
23
24
25
26
27
28
     QUALCOMM’S OPPOSITION TO INTEL’S     -6-                CASE NO. 3:17-CV-0108-GPC-MDD
     MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1157 Filed 04/15/19 PageID.123292 Page 8 of 8




1                                        CERTIFICATE OF SERVICE
2            The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on April 15, 2019, to all counsel of record who are
4    deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
5    Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
6    facsimile and/or overnight delivery.
7            I certify under penalty of perjury that the foregoing is true and correct. Executed
8    on April 15, 2019, at San Diego, California.
9
                                                           s/ Kelly V. O’Donnell
10                                                         Kelly V. O’Donnell
11                                                         kodonnell@jonesday.com
     NAI-1507091768v1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      QUALCOMM’S OPPOSITION TO INTEL’S                                CASE NO. 3:17-CV-0108-GPC-MDD
      MOTION FOR ORDER TO SEAL
